662 S.E.2d 664 (2008)
GRANT
v.
HEALTH SYSTEM.
No. 474PA05-2.
Supreme Court of North Carolina.
May 5, 2008.
Joseph P. Booth, III, Greensboro, for High Point Regional Health Sys.
Harold L. Kennedy, III, for Betty L. Grant.
The following order has been entered on the motion filed on the 2nd day of May 2008 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed. Plaintiff (Betty L. Grant) shall have up to and including the 24th day of June 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 5th day of May 2008."